Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-14 are allowed in response to the claim amendments and remarks filed on 02/11/2022.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
	Applicant’s arguments filed 02/11/2022 at 6-7, with respect to the interpretation of the elements “a machine network plan” and “a product synthesis plan” invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, have been fully considered and are persuasive.	With respect to the 112 2nd lack of antecedent bases, the claim amendments overcame the rejections, therefore the rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) rejections:
	Applicant’s arguments, see Remarks at 12-13, filed 02/11/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Thompson et al. (US 2017/0206127) teaches of a method for producing a product in a manufacturing plant (assembly line 10 produces product 16, fig.1) having a number of manufacturing stations, the product as it is being produced moving between successive manufacturing stations by transport units (the supply stage, attachment stage, collection stage, finish stage, and test stage via nodes 20-28 are interpreted as stations and transports of the assembly line 10 to produce the final product 16 down the line, par.0022), the method comprising: modeling the manufacturing plant with a machine network plan that models the manufacturing plant as a network of at least one of a manufacturing station for carrying out a manufacturing process step or a transport unit for moving the product (the supply stage, attachment stage, collection stage, finish stage, and test stage via nodes 20-28 stations and transport of producing product 16, fig.1 and par.0022), where the manufacturing nodes in the machine network plan are connected by edges (edges connecting between nodes of the various stages of producing the product 16, fig.1 and par.0023).
Thompson fails to teach modeling the product to be produced with a product synthesis plan that models a hierarchical structure of the product in a form of a tree of product synthesis nodes, wherein a product synthesis node is an operation node or a product node, and the product being produced in the manufacturing processes is changed at the operation node and product synthesis nodes are connected by synthesis edges in the product synthesis plan; and linking the machine network plan and the product synthesis plan with each other to form a manufacturing sequence, the linking including selecting one of the manufacturing nodes of the machine network plan for each of the operation nodes of the product synthesis plan, wherein the selected one of the manufacturing nodes carries out the manufacturing process to be carried out at a relevant operation node, and, in the manufacturing sequence, each of the manufacturing nodes is connected to at least one further manufacturing node by at least one manufacturing edge, wherein the manufacturing sequence in the manufacturing plant is carried out in order to produce the product.

	Nonclercq et al. (EP 3506133) teaches a method for producing a product in a manufacturing plant having a number of manufacturing stations (assembling parts of a product, abstract), the method comprising: modeling the product to be produced with a product synthesis plan that models a hierarchical structure of the product in a form of a tree of product synthesis nodes, wherein a product synthesis node is an operation node or a product node, and the product being produced in the manufacturing processes is changed at the operation node and product synthesis nodes are connected by synthesis edges in the product synthesis plan (fig.1, building a graph from at least one products 
	Nonclercq fails to teach modeling the manufacturing plant with a machine network plan that models the manufacturing plant as a network of manufacturing nodes, wherein a manufacturing node is at least one of a manufacturing station for carrying out a manufacturing process or a transport unit for moving the product, where the manufacturing nodes in the machine network plan are connected by at least one manufacturing edge; and linking the machine network plan and the product synthesis plan with each other to form a manufacturing sequence, the linking including selecting one of the manufacturing nodes of the machine network plan for each of the operation nodes of the product synthesis plan, wherein the selected one of the manufacturing nodes carries out the manufacturing process to be carried out at a relevant operation node, and, in the manufacturing sequence, each of the manufacturing nodes is connected to at least one further manufacturing node by at least one manufacturing edge, wherein the manufacturing sequence in the manufacturing plant is carried out in order to produce the product.

Allowable Subject Matter
Claims 1-14 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method for producing a product in a manufacturing plant having a number of manufacturing stations, the product as it is being produced moving between successive manufacturing stations by transport units, the method comprising: modeling the manufacturing plant with a machine network plan that models the manufacturing plant as a network of manufacturing nodes, wherein a manufacturing node is at least one of a manufacturing station for carrying out a manufacturing process or a transport unit for moving the product, where the manufacturing nodes in the machine network plan are connected by at least one manufacturing edge; modeling the product to be produced with a product synthesis plan that models a hierarchical structure of the product in a 
The primary reason for the allowance of claim 9 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A manufacturing plant for producing a product, comprising: a number of manufacturing stations and transport units of the manufacturing plant being arranged for manufacturing the product; wherein a machine network plan is provided that models the manufacturing plant as a network of manufacturing nodes, wherein a manufacturing node is at least one of a manufacturing station for carrying out a manufacturing process or a transport unit for moving the product, where the manufacturing nodes in the machine network plan are connected by at least one manufacturing edge; wherein a product synthesis plan is provided that models the product to be produced by modeling a hierarchical structure of the product in a form of a tree of product synthesis nodes, wherein a product synthesis node is an operation node or a product node, and the product is changed by a manufacturing process at an operation node and in the product synthesis plan, the product synthesis nodes are connected by synthesis edges, wherein the machine network plan and the product synthesis plan are linked with each other to form a manufacturing sequence, wherein one of the manufacturing nodes of the machine network plan is selected for each operation node of the product synthesis plan, the selected one of the manufacturing nodes carrying out the manufacturing process to be carried out at a relevant operation node, and, in the manufacturing sequence, each 
Claims 2-8 and 10-14 are allowed due to their dependency on claims 1 or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: WO2018/001650 and US20190129393.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 12, 2022